Citation Nr: 1047954	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-36 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In November 2010, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims file.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Board notes that the Veteran's most recent VA audiological 
examination took place in January 2008, nearly three years ago.  
Thereafter, at his November 2010 Travel Board hearing, the 
Veteran contended that his hearing has been getting progressively 
worse since his last VA examination.  As the current severity and 
extent of the Veteran's service-connected bilateral hearing loss 
is unclear, the Board finds that a new VA examination is 
necessary in order to fully and fairly evaluate his increased 
rating claim for that disability.

In addition, in a July 2008 VA audiology treatment note, it was 
noted that the Veteran underwent an audiogram on that date.  
However, the results of this July 2008 audiogram are not 
contained in the claims file.  Furthermore, the November 2008 
statement of the case indicates that Virtual VA records were 
reviewed, but hard copies of such records are not contained in 
the claims file.  Therefore, on remand, all relevant VA treatment 
records dating since November 2006 should be obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all relevant VA treatment records 
dating since November 2006 from the VA 
Community Based Outpatient Clinic in 
Brooksville, Florida and place them in the 
claims file.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the examination.  
Any tests or studies deemed necessary should 
be conducted, to specifically include 
audiometric testing, and the results should 
be reported in detail.  A complete rationale 
should be provided for all opinions 
expressed.

3.  After the development requested above as 
well as any additional development deemed 
necessary has been completed, the record 
should again be reviewed.  If the benefit 
sought on appeal remains denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

